United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.A., Appellant
and
DEPARTMENT OF DEFENSE, ARMED
FORCES RETIREMENT HOME,
Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-637
Issued: August 27, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 27, 2012 appellant filed a timely appeal from a January 4, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP) finding an overpayment of
compensation. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over this overpayment decision.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment in the amount of $2,760.01 for the period December 2 to 18, 2010; and (2) whether
appellant was at fault in creating the overpayment of compensation, thereby precluding waiver of
the overpayment.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
OWCP accepted that on April 10, 2010 appellant, then a 40-year-old nurse sustained a
left knee medial meniscus tear when she slipped and fell in the parking lot at work. In its June 3,
2010 letter accepting the claim, it advised her that she was expected to return to work as soon as
she was able and to notify OWCP once she returned to work. OWCP further informed appellant
that she was only entitled to compensation if she was unable to work due to her accepted
condition and that she should immediately return any compensation checks received which
included payment for a period during which she returned to work. Appellant received wage-loss
compensation for disability beginning May 25, 2010 and was placed on the periodic rolls.2
Appellant accepted a job offer to return to full duty on December 2, 2010 as a clinical
nurse. The employing establishment subsequently advised that she utilized sick leave on
December 2, 2010 and returned to work on December 4, 2010. Appellant continued to receive
compensation by direct deposit until December 18, 2010.
In letters dated March 10 and June 21, 2011, the employing establishment informed
OWCP that appellant received an overpayment of compensation. It stated that she was
medically authorized to return to full duty on December 1, 2010 and accepted a return to work
offer as of December 2, 2010. However, appellant then took sick leave on December 2, 2010
and did not return to work until December 4, 2010. A computer printout of her compensation
history demonstrated that she received $4,505.34 in net compensation for the period
November 21 to December 18, 2010 and gross compensation in the amount of $4,545.90. A
computer printout also establishes that health and life insurance benefits were deducted from the
periodic rolls payment in question.
On November 30, 2011 OWCP issued a preliminary determination that appellant
received an overpayment of compensation in the amount of $2,760.01 for the period December 2
to 18, 2010 because she was paid sick leave on December 2, 2010 instead of returning to work
and then returned to work on December 4, 2010. Appellant was found at fault in creating the
overpayment, as she knew or should have known that she was not entitled to receive
compensation for a period after her return to work. The memorandum stated that she was paid
$4,545.90 for each 28-day period and multiplied that amount by 17/28 because 17 was the
number of days of overpayment to total an overpayment of $2,760.01. OWCP informed
appellant that she had 30 days to request a telephone conference, a final decision based on the
written evidence or a prerecoupment hearing on the issues of fault and a possible waiver.
Appellant did not respond to the preliminary finding of overpayment.
In a decision dated January 4, 2012, OWCP finalized the overpayment of $2,760.01 for
the period December 2 to 18, 2010. It found that appellant was at fault in the creation of the
overpayment, thereby precluding waiver of recovery.

2

On May 25, 2010 appellant enrolled in direct deposit.

2

LEGAL PRECEDENT -- ISSUE 1
Section 8102 of FECA provides that the United States shall pay compensation for the
disability of an employee resulting from personal injury sustained while in the performance of
duty.3
Section 8116 of FECA defines the limitations on the right to receive compensation
benefits. This section of FECA provides that, while an employee is receiving compensation, she
may not receive salary, pay or remuneration of any type from the United States, except in limited
circumstances.4 OWCP’s regulations provide that compensation for wage loss due to disability
is available only for any periods during which an employee’s work-related medical condition
prevents her from earning the wages earned before the work-related injury.5
A final decision of OWCP shall contain findings of fact and a statement of reasons.6
With respect to overpayment decisions, it must provide clear reasoning showing how the
overpayment was calculated.7
ANALYSIS -- ISSUE 1
The record reflects that appellant was medically authorized to return to full duty on
December 1, 2010, voluntarily accepted a job offer to return to work on December 2, 2010,
utilized sick leave on December 2, 2010 and returned to work on December 4, 2010, but
continued to receive compensation until December 18, 2010. Thus, the Board finds that an
overpayment was created.
Regarding the amount of overpayment, however, the Board finds that the case is not in
posture for decision.
OWCP found that the gross amount of compensation paid to appellant, after she returned
to work, constituted an overpayment of compensation. In calculating the overpayment, it added
payments for health and life insurance premiums to her net compensation. In Sandra K. Neil,8
the Board found that it was improper to base overpayment calculations on the gross amount of
compensation if health and life insurance premiums were deducted from the compensation, as
these deductions were undoubtedly made from appellant’s wages during the same period. The

3

5 U.S.C. § 8102.

4

Id. at § 8116(a).

5

20 C.F.R. § 10.500(a).

6

Id. at § 10.126.

7

James Tackett, 54 ECAB 611 (2003).

8

40 ECAB 924 (1989).

3

Board explained that she did not derive any benefit from OWCP’s deductions.9 Accordingly, the
case will be remanded to OWCP for a proper determination as to the amount of overpayment.
On remand, OWCP should obtain clarification as to why appellant returned to work on
December 4, 2010 and shall recalculate the overpayment as necessary.
LEGAL PRECEDENT -- ISSUE 2
Section 8129(a) of FECA provides that an overpayment must be recovered unless
incorrect payment has been made to an individual who is without fault and when adjustment or
recovery would defeat the purpose of FECA or be against equity and good conscience.10 No
waiver of payment is possible if appellant is not without fault in helping to create the
overpayment.11
In determining whether an individual is not without fault or alternatively, with fault,
section 10.433(a) of OWCP’s regulations provide in relevant part:
“An individual is with fault in the creation of an overpayment who -(1) Made an incorrect statement as to a material fact which he or she knew
or should have known to be incorrect; or
(2) Failed to provide information which he or she knew or should have
known to be material; or
(3) Accepted a payment which he or she knew or should have known to be
incorrect.12”
Whether or not OWCP determines that an individual was at fault with respect to the
creation of an overpayment depends on the circumstances surrounding the overpayment. The

9

See also Kenneth E. Rush, 51 ECAB 116 (1999). The Board also notes that generally overpayment of
compensation is calculated on net, rather than gross compensation. See also B.B., Docket No. 12-275 (issued
June 21, 2012); A.H., Docket No. 11-1101 (issued May 1, 2012).
10

Id. at § 8129(b).

11

Robert W. O’Brien, 36 ECAB 541, 547 (1985).

12

20 C.F.R. § 10.433(a).

4

degree of care expected may vary with the complexity of those circumstances and the
individual’s capacity to realize that she is being overpaid.13
ANALYSIS -- ISSUE
OWCP determined that appellant was at fault in the creation of the overpayment because
she accepted payments that she knew or reasonably should have known to be incorrect. In cases
where a claimant receives compensation through direct deposit, however, OWCP must establish
that at the time the claimant received the direct deposit in question she knew or should have
known that a payment was incorrect.14 The Board has held that an employee who receives
payments from OWCP in the form of a direct deposit might not be at fault the first time an
incorrect payment is deposited into her account since the acceptance of the overpayment, at the
time of receipt of the direct deposit, lacks the requisite knowledge.15 According to OWCP’s
regulations (effective August 29, 2011), good faith and exercise of a high degree of care in
regard to receipt of benefits require review of electronic bank statements. This regulation is in
accordance with the Board’s previous decisions, as in Tommy Craven,16 that a claimant gains
control of the funds from the U.S. Treasury at the moment compensation is deposited into his or
her bank account and, thereby, creates an overpayment. As explained in Craven, because fault is
defined by what the claimant knew or should have known at the time of acceptance, one of the
consequences of electronic fund transfers is that a claimant may not be at fault for accepting the
first incorrect payment because the requisite knowledge is lacking at the time of deposit.
In this case, appellant received one payment electronically for the period November 21 to
December 18, 2010. Although she accepted the overpayment at the time it was deposited into
her account, OWCP has not shown that she knew or should have known at the time of the
13

Id. (August 29, 2011) provides as follows:
“(a) OWCP may consider waiving an overpayment only if the individual to whom it was made
was not at fault in accepting or creating the overpayment. Each recipient of compensation benefits
is responsible for taking all reasonable measures to ensure that payments he or she receives from
OWCP are proper. The recipient must show good faith and exercise a high degree of care in
regard to receipt of their benefits. Such care includes reporting events which may affect
entitlement to or the amount of benefits, including reviewing their accounts and related statements
(including electronic statements and records from their financial institutions involving EFT
payments). A recipient who has done any of the following will be found at fault with respect to
creating an overpayment -(1) Made an incorrect statement as to a material fact which he or she knew or should have
known to be incorrect; or
(2) Failed to provide information which he or she knew or should have known to be
material; or
(3) Accepted a payment which the recipient knew or should have known to be incorrect.
(This provision applies only to the overpaid individual).”

14

J.H., Docket No. 11-114 (issued July 18, 2011); R.C., Docket No. 10-2113 (issued July 6, 2011); C.S., Docket
No. 10-926 (issued March 16, 2011).
15

Tammy Craven, 57 ECAB 689 (2006); see also George A. Hirsch, 47 ECAB 520 (1996).

16

Id.

5

deposit on December 18, 2010 that the payment was incorrect. It has not presented sufficient
evidence to establish that appellant accepted a payment which she knew or should have known to
be incorrect.17 She had no reason to suspect at the time of the December 18, 2010 deposit that
OWCP had issued an incorrect payment since this was the first incorrect payment made. Thus,
the Board finds that appellant was not at fault in either creating or accepting the overpayment for
the period December 2 to 18, 2010. A finding of no fault, however, does not mean that the
claimant may keep the money, only that OWCP must consider eligibility for waiver for this
period and the case must be remanded for it to determine whether appellant is entitled to waiver
for this period. After such further development as OWCP may find necessary, it should issue an
appropriate decision on the issue of whether the overpayment should be waived for the relevant
portion of the December 18, 2010 direct deposit.
CONCLUSION
The Board finds that OWCP properly determined that appellant received an overpayment
of compensation but the case is not in posture for decision regarding the amount of overpayment.
The Board further finds that OWCP improperly found her at fault in creating the overpayment.
ORDER
IT IS HEREBY ORDERED THAT the January 4, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed, in part and set aside in part. The case is
remanded for further action consistent with this decision.
Issued: August 27, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

17

See also C.K., Docket No. 12-746 (issued May 1, 2012).

6

